Appeal from a judgment of the Supreme Court in favor of plaintiffs entered *1002in Ulster County, upon a verdict rendered at Trial Term, and from an order of said court which denied defendants’ motions to set the verdict aside. This negligence action seeks to recover for personal injuries and derivative damages sustained by the plaintiffs when the six-year old infant was struck by defendant Volpe’s car while crossing the road to her house. The infant had alighted from the school bus operated by defendant Russell under a contract with appellant school district when Volpe’s car, approaching from the rear, suffered a brake failure, went out of control, and struck her. The evidence presented questions of fact for the jury as to the negligence of Volpe in reacting to the emergency and in operating his car when approaching the bus, considering the road and weather conditions at the time. There were also questions of fact with respect to the reasonable care of the school district’s officers in establishing a bus stop at the crest of a hill behind a sharp curve. The court correctly refused to charge subdivision (a) of section 1201 of the Vehicle and Traffic Law to the jury since the bus driver was not chargeable with a violation of that section. (Vehicle and Traffic Law, § 145; see, also, De Joseph v. Gutekunst, 13 A D 2d 223.) The charge on concurrent negligence was properly worded. ('See PJI 2:71.) The other issues raised by appellants have been considered and are without merit. Judgment affirmed, with costs. Greenblott, Sweeney, Simons and Reynolds, JJ., concur; Staley, Jr., J. P., not voting.